People v Rodriguez (2015 NY Slip Op 04431)





People v Rodriguez


2015 NY Slip Op 04431


Decided on May 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2015

Tom, J.P., Friedman, Sweeny, Saxe, Clark, JJ.


15235 2498/13

[*1] The People of the State of New York	SCI Respondent,
vEddie Rodriguez, Defendant-Appellant.


The Bronx Defenders, Bronx (V. Marika Meis of counsel), and Chadbourne & Parke LLP, New York (Jessica Staton of counsel), for appellant.
Robert T, Johnson, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Order, Supreme Court, Bronx County (John S. Moore, J.), entered on or about November 18, 2013, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's upward departure was supported by clear and convincing evidence establishing aggravating factors that were not adequately taken into account by the risk assessment instrument. First, the assessment of points for the victim's age being under 11 did not sufficiently reflect the aggravating factor of the victim being only five years old (see People v Mantilla, 70 AD3d 477, 478 [1st Dept 2010], lv denied 15 NY3d 706 [2010]). Second, defendant made a strange and disturbing statement in a presentence interview, alleging that the five-year-old child invited defendant's sexual conduct, and implying that defendant was justified in accepting the purported invitation. Such a statement evinces a state of mind that poses a danger to children. This statement was both a proper basis for an assessment of points under the risk factor for failing to accept responsibility (see People v Yomtov, 105 AD3d 422, 422 [1st Dept 2013], lv denied 21 NY3d 585 [2013]), and a further basis, as cited by the court, for the upward departure because its egregiousness was not adequately taken into account.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2015
CLERK